Citation Nr: 9911793	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  94-27 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Son and Daughter




ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1992 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.  The veteran served on active duty from May 
1944 to November 1946.  The veteran died in October 1991, and 
the appellant is his surviving spouse.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The veteran's death certificate shows that he died on 
October [redacted], 1991, as a result of craniocerebral 
injuries after falling down a flight of stairs, and no 
underlying or contributing factors for the cause of death 
were listed.

3.  At the time of the veteran's death, service connection 
had been established for a healed fracture of the left tibia 
and fibula with residual thickening and limitation of 
dorsiflexion, with traumatic arthritis, rated as 30 percent 
disabling, and residuals of a fracture of the left zygoma and 
molar bone, rated as 10 percent disabling.

4.  A service-connected disability is not shown to have 
hastened, produced or been causally or etiologically related 
to the veteran's death.


CONCLUSION OF LAW

A service-connected disability did not cause the veteran's 
death or contribute substantially or materially to cause his 
death.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.312 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the appellant's 
claim is plausible and capable of substantiation and is 
therefore well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  The Board is also satisfied that all relevant 
facts have been properly developed and no further assistance 
to the appellant is required in order to comply with the duty 
to assist.  Id.

The issue before the Board is whether service connection may 
be granted for the cause of the veteran's death.  The law 
provides Dependency and Indemnity Compensation for a spouse 
of a veteran who dies from a service-connected disability.  
See 38 U.S.C.A. § 1310.  A service-connected disability is 
one which was incurred in or aggravated by active service.  
See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) 
(1998).  The death of a veteran will be considered as having 
been due to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  See 38 C.F.R. § 3.312(a).  A 
principal cause of death is one which, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  See 38 C.F.R. 
§ 3.312(b).  A contributory cause of death is one which 
contributed substantially or materially to cause death, or 
aided or lent assistance to the production of death.  See 38 
C.F.R. § 3.312(c).

In this case, the veteran died on October [redacted], 1991, 
with the death certificate listing craniocerebral injuries as 
the immediate cause of death.  These injuries were noted to have 
resulted from an accident in which the veteran fell down 
stairs.  No underlying or contributing factors for the cause 
of death were listed.  At the time of the veteran's death, 
service connection was established for a healed fracture of 
the left tibia and fibula with residual thickening and 
limitation of dorsiflexion, with traumatic arthritis, rated 
as 30 percent disabling; and residuals of a fracture of the 
left zygoma and molar bone, rated as 10 percent disabling.

The appellant's theory in support of her claim is that the 
fall which resulted in the veteran's fatal injuries was 
caused by his service-connected left ankle disability.  She 
maintains that the veteran's left ankle disability was 
manifested by instability, which had caused the veteran to 
stumble in the past.  In addition, since the medical evidence 
does not show that the veteran suffered a stroke or heart 
attack at the time of his death, the appellant argues that 
her theory as to the cause of the veteran's death is the only 
plausible inference.  After a careful review of the evidence, 
however, the Board disagrees.

The appellant submitted various treatment reports to show 
that the veteran's fall resulted from his service-connected 
left ankle disability as opposed to a cardiovascular or 
cerebrovascular event.  Treatment reports from Arvin Bennish, 
M.D., dated from September 1976 to April 1991, show that the 
veteran was being treated for angina.  Treatment reports from 
Robert J. Stomel, D.O., reflect that the veteran was being 
seen for ulcers of his left lower extremity from October 1985 
to March 1991.  

On October [redacted], 1991, just two days prior to his death, 
the veteran was seen at Botsford General Hospital complaining of 
a four to five day history of pain in his left medial thigh 
following a long car ride.  He denied any pain in his calf or 
recent trauma.  It was noted that the veteran had a history 
of venous stasis ulcer of the left ankle secondary to an old 
fracture.  Examination showed the left medial thigh to be 
slightly tender and swollen.  Full range of motion was 
present without deformity.  Neurovascular status was normal, 
and there was no joint effusion or instability.  A positive 
stasis ulcer at the medial malleolus was present.  The 
diagnosis was superficial thrombophlebitis.

On the following day, the veteran was taken to the Emergency 
Room at Botsford General Hospital after the appellant found 
him unconscious at the bottom of their basement stairs.  The 
appellant reported that she did not actually witness the 
veteran fall down the stairs.  She did relate that she heard 
the veteran fall down the stairs with his head hitting the 
concrete floor.  A CT scan revealed subdural hemorrhage with 
subarachnoid component in the left cerebral hemisphere; 
intraparenchymal hemorrhage in the posterior parietal 
regions; mass effect and midline shifting secondary to 
hemorrhaging; and generalized edema.  A venogram of the left 
lower extremity was within normal limits except for 
varicosities.  A radiographic report of the veteran's chest 
showed a mild degree of cardiomegaly with a dilated thoracic 
area and evidence of gastrectasis.  The veteran was then 
transferred to the Emergency Room at the Detroit Receiving 
Hospital, where he remained comatose until he was pronounced 
dead on October [redacted], 1991.  Examination of the extremities 
prior to death revealed no clubbing, cyanosis or edema.  The 
assessment included brain death and spontaneous subarachnoid 
hemorrhage versus questionable traumatic subarachnoid 
hemorrhage. 

An autopsy performed by the Wayne County Medical Examiner's 
Office revealed a skull fracture, a subdural hematoma, a 
subgaleal hemorrhage, multiple contusions of the ventral 
aspect of the brain, cerebral edema, and secondary brainstem 
hemorrhages.  The examiner therefore concluded that the 
veteran died of craniocerebral injuries sustained when he 
fell down the stairs.  There was no evidence of cerebral 
aneurysm or subarachnoid hemorrhage.  No opinion is contained 
in this report indicating that the veteran's fall resulted 
from his service-connected left ankle disability.

In a sworn affidavit of June 1993, F. Robert Suchyta, D.O. 
stated that he had treated the veteran from October 1985 
through March 1991.  Dr. Suchyta stated that the veteran's 
left ankle was manifested by extremely poor circulation, 
chronic ulcers, constant swelling, and was generally in an 
infirm and weakened condition.  Dr. Suchyta said "I have 
been informed by members of the [veteran's] family that on 
various occasions, his ankle gave out, causing him to lose 
his balance and stumble."  Dr. Suchyta stated that he had 
reviewed the veteran's medical records, as well as the 
autopsy report which disclosed that the veteran's ankle was 
swollen at the time of death.  Based on these findings, Dr. 
Suchyta concluded that the veteran's service-connected ankle 
condition was probably the principal or contributory cause of 
the veteran's death.

The appellant and her daughter also submitted sworn 
affidavits dated in July 1993 in which they maintained that 
the fall which resulted in the veteran's fatal injuries was 
caused by his service-connected left ankle disability.  These 
affidavits essentially reiterate the contents contained in 
Dr. Suchyta's affidavit.  While both the appellant and her 
daughter indicated that they did not actually witness the 
fall which resulted in the veteran's death, they stated that 
they had observed the veteran's left ankle give way in the 
past. 

In April 1994, the appellant, her son and her daughter 
testified before a hearing officer at the RO that the fall 
which resulted in the veteran's fatal injuries was caused by 
his service-connected left ankle disability.  They testified 
that the veteran's left ankle would often give way, causing 
him to stumble and fall.  The appellant's son added that the 
veteran had a chronic limp.  They also argued that this was 
the only logical conclusion, as the veteran did not suffer a 
heart attack or stroke at the time he fell.  However, neither 
the appellant, her daughter, nor her son testified that they 
actually witnessed the fall which resulted in the veteran's 
death.  In fact, the appellant was the only other person in 
the house at the time of the fall.  According to the 
appellant, she heard the veteran come in the house carrying a 
bag of tomatoes from the garden, which he had intended to 
store in the basement.  She described how she initially heard 
the bag of tomatoes fall down the basement stairs followed by 
the sound of the veteran falling down the stairs.  She 
indicated that if the veteran had accidentally tripped, he 
would have caught himself on the walls. 

Pursuant to its March 1997 remand, the Board requested that a 
VA orthopedist review the entire claims file and provide an 
opinion as to whether it was at least as likely as not that 
the veteran's service-connected disability, a healed fracture 
of the tibia and fibula with residual thickening and 
limitation of dorsiflexion, with traumatic arthritis, caused 
the fall which resulted in the veteran's fatal injuries.  The 
Board also requested that a VA cardiologist review the claims 
file and provide an opinion as to whether it was at least as 
likely as not that the veteran suffered a cardiovascular or 
cerebrovascular event which caused the fall.

In a September 1997 opinion, a VA orthopedic specialist 
stated that he had reviewed the entire claims file, including 
the opinion provided by Dr. Suchyta.  The VA physician noted 
that Dr. Suchyta's opinion was, in part, "based upon 
nonpersonal relationship and understanding of the [veteran's] 
time at the time of his fall down his basement steps."  The 
physician went on to state that: "There is no indication at 
any point, that there was any direct relationship or indirect 
relationship or any causal effect, either direct or 
proximate, that would have been suggestive that this 
[veteran] fell down basement stairs secondary to an injury or 
instability or imbalance regarding his ankle, that he had 
been walking on for a number of years."  Based on this 
review, the orthopedist opined that the veteran may have 
fallen down the steps from a number of reasons, but there was 
no indication, no suggestion on any level of probability, 
that this fall was caused by the veteran's left ankle 
disability.  In a May 1998 opinion, a Professor of Radiology 
and Chief of the Cardiology Section at a VA medical center 
concluded that there was no apparent evidence of a 
cardiovascular or cerebrovascular event that caused the fall 
in which the veteran sustained his fatal injuries.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim for service connection for the cause of the veteran's 
death.  The Board has carefully considered Dr. Suchyta's 
opinion in which he concluded that the veteran's service-
connected left ankle disability was probably the principle or 
contributory cause of the veteran's death.  However, the 
Board finds this opinion to be speculative, as Dr. Suchyta 
did not witness the fall which resulted in the veteran's 
death.  He also admitted that he was unaware of any 
instability of the veteran's ankle when he acknowledged in 
his affidavit that, "I have been informed by members of the 
[veteran's] family that on various occasions, his ankle gave 
out, causing him to lose his balance and stumble."  

At this point the Board would note that there does not appear 
to be any medical evidence of record which shows the veteran 
had any instability of his ankle or any abnormalities of his 
gait due to his service connected ankle disability.  In this 
regard, while VA examinations performed in August 1948 and 
July 1960 describe the veteran's left ankle as having 
limitation of motion, there is no indication of ankle 
instability or disturbances of the veteran's gait at the time 
of those examinations.  Further, none of the medical records 
submitted in support of the appellant's claim show any 
instability or abnormalities of the veteran's gait.  

Although Dr. Suchyta reviewed some of the medical evidence, 
his opinion does not appear to be based on a review of the 
veteran's entire claims file.  In Swann v. Brown, 5 Vet. App. 
229, 233 (1993), the Court held that, without a review of the 
claims file, an opinion as to etiology of an underlying 
condition can be no better than the facts alleged by the 
[claimant].  As such, Dr. Suchyta's opinion is considered 
speculative.  See Black v. Brown, 5 Vet. App. 177, 180 
(1993); see also Elkins v. Brown, 5 Vet. App. 474, 478 (1993) 
(rejecting a medical opinion as "immaterial" where there 
was no indication that the physician reviewed the claimant's 
service medical records or any other relevant documents which 
would have enabled him to form an opinion on service 
connection on an independent basis).  

In contrast, in September 1997, the VA orthopedist did review 
the entire claims file, including Dr. Suchyta's favorable 
opinion.  The orthopedist determined that the veteran may 
have fallen down the steps from a number of reasons, but 
there was no level of probability that this fall was caused 
by the veteran's left ankle disability.  The Board finds this 
opinion to be more probative, as it unequivocally states that 
there is no relationship between the veteran's left ankle 
disability and the fall which resulted in the veteran's 
death.  This opinion, moreover, is also based on a review of 
the entire claims file.  The Board further notes that no 
other medical opinion has been submitted which indicates that 
the veteran's fall was caused by his left ankle disability.  
In particular, the death certificate as well as the autopsy 
report do not contain a nexus opinion between the veteran's 
left ankle disability and the fall which caused his death.

Furthermore, the Board agrees with the argument presented by 
the appellant, her daughter, her son and her representative 
that no cardiovascular or cerebrovascular event caused the 
fall in which the veteran sustained fatal injuries.  However, 
the fact that these causes were ruled out does not establish 
that the fall was caused by the veteran's service-connected 
left ankle disability.  The reason for the veteran's 
unfortunate accident remains unclear.  Nevertheless, the 
evidence does not show that it was caused by the veteran's 
left ankle disability, and in fact, the weight of the medical 
evidence is against the appellant's contentions.

The Board has also considered the various lay statements in 
support of the appellant's claim.  The Board emphasizes, 
however, that none of these individuals actually witnessed 
the veteran's fall that resulted in his death.  While these 
individuals believe there to be a connection between the 
veteran's service-connected left ankle disability and the 
fall which resulted in the veteran's fatal injuries, none of 
these individuals is shown to be trained in the field of 
medicine; thus, they are not qualified to provide a medical 
opinion as to the cause of the veteran's death.  Accordingly, 
these statements are of no probative value and cannot serve 
as a basis for granting service connection for the cause of 
the veteran's death.  See Jones v. Brown, 7 Vet. App. 134, 
137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1991). 

In conclusion, the Board finds that the preponderance of the 
evidence is against the appellant's claim for service 
connection for the cause of the veteran's death.  In reaching 
this decision, the Board has considered the doctrine of 
reasonable doubt.  However, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

 

